Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-26 are pending in this office action. Claims 1, 5, and 8-18 have been amended. New claims 21-26 added. This action is responsive to Applicant’s application filed 07/27/2022.

Response to Arguments 
3.	Applicant's arguments with respect to amended features in claims 1, 12, and 18 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
4.	The references listed in the IDS filed 03/31/2022 have been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milton et al. (US Patent Publication No. 2017/0039242 A1, hereinafter “Milton”) in view of Kumar et al. (US Patent No. 11,366,801 B1, hereinafter “Kumar”).
As to claim 1, Milton teaches the claimed limitations:
“One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising:” as a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations (paragraph 0011). 
 	“identifying at least one attribute” as user profiles are useful in a variety of contexts. For example, advertisers often purchase advertising based on a desire to reach potential customers having particular attributes, market researchers may analyze user profiles to better understand the market for a given good or service based on attributes of buyers of that good or service (paragraph 0005). Each attribute may be assigned to a different set of computing devices, and that set of computing devices may identify the areas in which the attribute has certain criteria, while other sets of computing devices perform the same task for different attributes (paragraph 0064).
 	“applying a hash function to the at least one attribute to compute a first hash value” as user-location records within a single data set are matched to detect that a user has begun using a new computing device. For example, a user may acquire a new cell phone, and a carrier may calculate a different user identifier hash value based on a different MAC address of the new phone. As a result, the new user-activity records for the user will generally not tie to the older user-activity records for the same user, due to different resulting user identifiers calculated based on different attributes of the user's computing device (paragraph 0100).
 	“mapping the first hash value to a first leaf node of a first plurality of leaf nodes of a first multi-level hash tree” as a most significant digit of the external-namespace device identifier encoded in binary format may correspond to a root of the tree, and depending upon whether that value is one or zero, the tree may branch to another set of notes that correspond to the second most significant digit, which may then branch according to the third most significant digit, with leaf nodes corresponding to mappings to sets of internal-namespace device identifiers (paragraph 0122).each of the nodes may have various metadata, like the above-described reliability scores, and in some cases timestamps indicating ages of the identifiers since they were added to the system. In some cases, each of the circles corresponds to an internal-namespace device identifier (like a 10 digit value from a counter that increments each time a new devices detected by the geolocation analytics system, a hash of one of the external-namespace device identifiers, or a selection of one of the external-namespace device identifiers from among a plurality of such identifiers probabilistically determined to be likely associated with a given device). As discussed above, a variety of other types of data structures may be used to encode the mappings, including binary trees, prefix trees, and sorted lists (paragraph 0134).
 	“storing an association between the first data item and the first leaf node” as profiling one of the mobile computing devices based on geolocations associated in the transaction records with different external-namespace device identifiers and in the multi-namespace mapping with at least one of the same internal-namespace device identifiers; and storing a resulting profile in memory in association with one or more internal-namespace device identifiers of the one of the mobile computing devices (claim 16, paragraphs 0033, 0074, 0085).
 	“updating a node hash value corresponding to the first leaf node based on the first data item” as for instance, cellular records in a location data set may indicate that anonymized user ID (e.g., a number based on a hash of the User's UDID or hash value) is within a first 100-meter square geographic area for 80% of workday hours and within a second 100-meter square area for 60% of weekend hours. And data from an ad network may indicate that another anonymized user ID (e.g., hash value) is associated with an account that viewed ads in the same first 100-meter tile during workday hours. Based on these similarities, the embodiments may determine that anonymized user ID  from the cellular records corresponds to the same user as anonymized user ID from the ad network. Embodiments may also calculate a confidence value for the correlation based on the amount of similarity and the sample size. Based on this correlation, embodiments may generate (e.g., create, update, or otherwise augment) a user profile of the user based on data from both the cellular network and the ad network. The generated user profile may be used by advertisers to target more relevant ads to the use (paragraphs 0075, 0122-0123).
 	“updating node hash values corresponding to nodes of the first leaf node in the first multi-level hash tree that are directly or indirectly connected to the first leaf node” as keys of the key-value pairs are outputs of a hash function upon taking as an input an external-namespace identifier (claim 6). Wherein at least one of the external-namespace-specific mappings is a tree in which branches represent different portions of the corresponding external namespace and at least some nodes are mapped to internal-namespace device identifiers corresponding to the portions of the corresponding external namespace (claims 7). Sending a computing system configured to select content for delivery to mobile computing devices data indicative of the profile and one or more external-namespace device identifiers associated with the one of the mobile computing devices; receiving updated data from one of the sources of network (e.g., directly or indirectly connected) activity log data from the computing system configured to select content for delivery to mobile computing devices; and re-updating the multi-namespace mapping based on the updated data (claims 17-18). 
 	Milton does not explicitly teach the claimed limitation “wherein updating each node hash value includes updating a hash value for at least one node at each level of the multi-level hash tree“.
Kumar teaches the service may create and update data objects based on the data. Data objects may be implemented using tree structures. The first item may have a sub-branch representing one or more product keys, and the second item may have another sub-branch representing another one or more product keys. In one embodiment, a tree may be maintained for each customer, and the tree may include sub-trees for individual orders. In one embodiment, every node in the tree may be stored using a separate file in one of the data stores (column 7, lines 15-30). Each of the components of the distributed storage system may represent any combination of software and hardware usable to perform their respective functions. Functions implemented by the distributed storage system, may be performed automatically, e.g., without a need for user initiation or user intervention after an initial configuration stage, and programmatically, e.g., by execution of program instructions on at least one computing device. In one embodiment, aspects of the distributed storage system, such as the data store selection, may be performed repeatedly over time (column 8, line 27 to column 9, line 3). The data management service may perform lock-free indexing. A scalable lock-free algorithm for updating indexes that provides immediate consistency may be implemented. An event stream updating algorithm may be implemented in a similar manner to provide immediate consistency of events in an event log. According to the indexing algorithm, in response to determining that an entry for a given list key is to be inserted into an index, an index handler may first identify the particular tree-based index corresponding to the hash key. Then, based on the child node references contained in the index nodes starting from the root node, a path to a candidate destination node for the new list key's entry may be identified and traversed. Depending on the current contents of the candidate destination node and the value of the to-be-inserted list key, the index handler may identify the contents of a critical write operation which must be completed before the insertion can be considered complete (column 15, line 60 to column 16, line 16).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Milton and Kumar before him/her, to modify Milton updating each node hash value includes updating a hash value for at least one node at each level because that would provide persistent storage for data objects and related data and metadata. The data object  may be co-located in the same data store based on the common identifier that indicates the data store, the distributed storage system may improve the latency of data reads as taught by Kumar (column 12, line 64 to column 13, line 6). 

As to Claim 2, Milton teaches the claimed limitations:
	“comparing node hash values corresponding to the first multi-level hash tree to node hash values corresponding to a second multi-level hash tree until a difference is identified between  (a) the node hash value corresponding to the first leaf node of the first plurality of leaf nodes -2-Application No. 17/117,900 of the first multi-level hash tree and (b) a second leaf node in a second plurality of leaf nodes of the second multi-level hash tree that is a peer of the first leaf node; responsive to identifying the difference: identifying the first data item based on the association between the first data item and the first leaf node; determining that the first data item, associated with the first leaf node, is an updated version of a second data item associated with the second leaf node; and updating the second data item to match the first data item” as (paragraphs 0047, 0060, 0071-0072, 0081-0087, 0100, 0120, 0122, 0125, 0134).

As to Claim 3, Milton teaches the claimed limitations:
“wherein the comparing operation comprises: selecting, for comparison, a target node of the first multi-level hash tree and a peer target node of the second multi-level hash tree; responsive to determining that a first node hash value of the target node of the first multi-level hash tree and a second node hash value of the peer node of the second multi-level hash tree are different, executing a descending comparison of hash values of child nodes of the target node to hash values of peer child nodes of the second multi-level hash tree; and wherein the child nodes of the first multi-level hash tree are selected more frequently in a first descending direction for comparison to the peer child nodes of the second multi-level hash tree than in a second descending direction” as (paragraphs 0028, 0049, 0060, 0119-0123, 0134, 0159, 0164).

As to Claim 4, Milton teaches the claimed limitations:
 	“wherein child nodes of the first multi-level hash tree in the first descending direction are selected from two times to four times more often than child nodes in the second descending direction” as (paragraphs 0028, 0049, 0060, 0095, 0119-0123, 0134, 0159, 0174).

As to Claim 5, Milton teaches the claimed limitations:
 	“wherein the operations further comprise determining a storage location for storing the first data item based on a second hash value corresponding to the at least one attribute” as (paragraph 0100).
	Kumar teaches (column 13, line 38 to column 14, line 4).

As to Claim 6, Milton teaches the claimed limitations:
 	“wherein data items corresponding to first leaf node are stored in a particular memory region” as (paragraph 0122).
Kumar teaches (column 13, line 38 to column 14, line 4).

As to Claim 7, Milton teaches the claimed limitations:
 	“wherein the particular memory region is identified in the first leaf node using a data item identifier” as (paragraph 0034, 0122, 0123).

As to Claim 8, Milton teaches the claimed limitations:
 	“wherein the at least one attribute comprises an account identifier” as (paragraphs 0047, 0075, 0078, 0096, 0100).

As to Claim 9, Milton teaches the claimed limitations:
 	“wherein the at least one attribute comprises a time associated with a data transaction event” as (paragraph 0010, 0025, 0075, 0095, 0121).

As to Claim 10, Milton does not explicitly teach the claimed limitation “wherein the at least one attribute comprises a table identifier”.  
Kumar teaches (column 13, line 38 to column 14, line 4).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Milton and Kumar before him/her, to modify Milton a table identifier because that would provide persistent storage for data objects and related data and metadata. The data object  may be co-located in the same data store based on the common identifier that indicates the data store, the distributed storage system may improve the latency of data reads as taught by Kumar (column 12, line 64 to column 13, line 6). 

As to Claim 11, Milton teaches the claimed limitations:
 	“wherein the at least one attribute comprises a data storage tier identifier” as (paragraph 0113).
Kumar teaches (column 12, line 64 to column 13, line 6).

As to Claim 21, Milton teaches the claimed limitations:
 	“wherein the at least one attribute comprises one or more of the following: an account identifier identifying an account associated with the first data item; -7-Application No. 17/117,900	a time associated with a data transaction event executed on the first data item; a table identifier identifying a data structure associated with the first data item; a data storage tier identifier identifying storage of the first data item in an active tier; and a data storage tier identifier identifying storage of the first data item in an inactive tier” as (paragraphs 001, 0025, 0047, 0075, 0078, 0096, 0100).

As to Claim 22, Milton teaches the claimed limitations:
 	“wherein updating the hash value for at least one node at each level of the multi-level hash tree, comprises: updating a first hash value for at least one first node at a first level of the multi-level hash tree connected to the leaf node; and updating a second hash value for at least one second node at a second level of the multi-level hash tree connected to the leaf node through the first node” as (paragraph 0075, claims 1-6).
Kumar teaches (column 15, line 60 to column 16, line 16).

As to claims 12-17, and 23-24 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6, and 21-22. In addition, Milton teaches a  method of joining data from feeds from multiple sources of computing device network activity data having heterogenous device identifier namespaces and device identifier to device mappings that change over time (claim 1). Therefore these claims are rejected for at least the same reasons as claims 1-6, and 21-22.

As to claims 18-20, and 25-26 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-3, and 21-22. In addition, Milton teaches a process of joining data from feeds from multiple sources of computing device network activity data having heterogenous device identifier namespaces and device identifier to device mappings that change over time, the process including: accessing, with one or more processors, three or more sources of network activity log data from three or more different sources of network activity data (paragraph 0010). Therefore these claims are rejected for at least the same reasons as claims 1-3, and 21-22.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/02/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156